Gilbert, J.
Robert Coates was convicted of the offense of murdering his wife, Bylly Bell Coates. His motion for new trial consisted of the general grounds, and one ground complaining that while the voir dire questions were being propounded to the panel of 48 jurors, one of them responded: “I have heard so much against the defendant that I am prejudiced;” and that thereupon counsel for movant “moved that the entire panel be disqualified,” which motion the court overruled. Held:
1. The court did not err in overruling the motion to disqualify the entire panel of 48 because of the reply of a member thereof to questions on voir dire.
2. The verdict is supported by the evidence.

Judgment affirmed.


All the Justice concur.